Citation Nr: 1706705	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-01 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a service-connected back disability.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  It was subsequently transferred to the RO in Milwaukee, Wisconsin.

The issue of entitlement to service connection for a bilateral ankle disability has been raised by the record in a January 2012 statement submitted with the Veteran's substantive appeal in this matter, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (amending VA regulations to require that claims and notices of disagreement be filed on standard forms).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Board obtained an expert opinion from a physician with the Veterans Health Administration (VHA) regarding the issues on appeal.  The Board provided the Veteran sixty days to respond to the newly obtained evidence in accordance with 38 C.F.R. § 20.903 (2016).

In December 2016, the Veteran submitted a written response to the VHA opinion indicating she was not waiving consideration of new evidence by the AOJ.  She further asserted that she has been denied the opportunity to present testimony at a Board hearing.  She explained she attempted to reschedule a July 2013 videoconference hearing at the RO because she was having surgery at that time, but never received a response from the AOJ.  While there is no request to reschedule the hearing in the claims file, the record includes statements from the Veteran detailing her difficulties communicating with the AOJ regarding the status of her appeal around the time of the scheduled hearing.  These statements lend credibility to the Veteran's more recent assertion regarding her request to reschedule the hearing.  Resolving reasonable doubt in favor of the claimant, the Board finds the Veteran's statements are sufficient to establish that she attempted to reschedule the July 2013 hearing prior to the date of the hearing.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As good cause has been shown to reschedule the hearing, the Board finds the Veteran should be provided the opportunity to present testimony at a Board hearing regarding the issue on appeal in order to satisfy procedural due process.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.704 (2016).

Further, the Veteran's December 2016 VHA response suggests that there are outstanding VA treatment records that are relevant to the issues on appeal.  Prior to recertification to the Board, the AOJ should ensure all outstanding VA treatment records have been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with a claims file).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via live videoconference at the RO.  A copy of the notice to the Veteran regarding the date, time and place of the scheduled hearing must be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

